El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Con fecba 9 de enero del corriente año, 1918, Lorenzo Ca-rreras solicitó de la Corte Municipal de Mayagüez que de acuerdo con la Ley de Préstamos Agrícolas aprobada el 10 de marzo de 1904, ordenara que por el marshal de dieba corte fuera requerido Saturnino Marrero para que pagara un préstamo de $400 contraído por documento que suscribió ante el juez de la propia corte en 23 de febrero de 1916, a vencer en 30 de diciembre de 1917, con los gastos del procedi-miento, o entregara cuarenta quintales de café puestos en garantía para ser vendidos de acuerdo con la Ley citada, compareciendo en caso contrario ante la corte a responder de desacato.
En la solicitud alega Lorenzo Carreras que el título del préstamo tiene el No. 86 del libro registro de la corte de *431préstamos agrícolas y fue acompañado a la demanda civil que presentó el peticionario contra el demandado para el cobro del préstamo y para obtener embargo contra bienes del demandado en el caso civil No. 2684.
La Corte Municipal de Mayagüez accedió a la petición de Carreras ordenando se librara mandamiento al mársbal para que el demandado entregara la suma reclamada o el fruto en depósito puesto en garantía, y habiendo contestado Marrero que no tenía ni el dinero ni el café puesto en ga-rantía, solicitó Carreras de la corte municipal señalara día y ñora para que compareciera el demandado a.mostrar causa por qué no debiera ser condenado por desacato de acuerdo con la Ley de Préstamos Agrícolas, habiendo señalado la corte a, ese fin el día 31 de enero de 1918, en cuyo día el demandado Marrero presentó moción para que se declarara la nulidad de todos los procedimientos habidos en el caso y se ordenara el archivo de las diligencias, porque del escrito inicial no aparecía que el demandante hubiera dado al demandado can-tidad alguna en préstamo y por no haberse acompañado el título del préstamo reclamado, requisito indispensable para la validez del procedimiento.
La corte municipal después de oir a las partes declaró sin lugar la nulidad pretendida y señaló el día 9 de febrero siguiente para que el demandado compareciera a mostrar causa por qué no debiera ser condenado por 'desacato.
Con motivo de los procedimientos relatados Saturnino Marrero acudió a la Corte de Distrito de Mayagüez en soli-citud de -un auto de certiorari que fué expedido en 7 de fe-brero, ordenando al juez de la corte municipal remitiera los autos originales con el fin de revisarlos y resolver si los pro-cedimientos estaban o no ajustados a derecho.
La vista del recurso de certiorari tuvo lugar en 15 de fe-brero y la corte de distrito después de oir los argumentos orales de las partes y de examinar el récord original remi-*432tido desestimó por orden de 15 de febrero la solicitud de certiorari contra cuya orden lia interpuesto Marrero recurso de apelación para ante esta Corte Suprema.
Fúndase principalmente el recurso en que la Corte de Distrito de Mayagiiez no pudo tomar conocimiento judicial del récord en que Lorenzo Carreras afirmaba obrar el título del préstamo y en que ese título debió acompañarse necesa-riamente con la demanda inicial del procedimiento según precepto terminante de la sección 6a. de la Ley sobre Prés-tamos Agrícolas de 10 de marzo, 1904.
Consideramos innecesario examinar los motivos del re-curso pues sea cual fuere el valor legal de los mismos opi-namos que no debemos ir contra la resolución apelada. Cuando el auto de certiorari se usa para corregir los proce-dimientos de una corte inferior, no es de procedencia obli-gatoria (writ of right), sino que debe expedirse sólo cuando se demuestra a la corte una causa especial para ello, y la corte está investida de discreción judicial para concederlo o rehusarlo según lo requiera la justicia en cada caso. Espada v. Sepúlveda, Juez de Distrito y Hernández v. Hutchison, Juez de Distrito, 20 D. P. R. 134, 517.
No vemos que se baya causado ningún perjuicio a la parte apelante con la resolución desestimando la solicitud de cer-tiorari pues el demandado al comparecer a mostrar causa por la cual no deba ser castigado por desacato puede alegar-las mismas razones que ba alegado, y las demás que tenga por convenientes para sostener la nulidad del procedimiento..
Es de confirmarse la orden apelada.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Asociados Wolf, deLToro, Al-drey y Hutchison.